DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       KEITH EUGENE RASKA,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D13-3141

                              [June 24, 2015]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Lucy Chernow Brown,
Judge; L.T. Case No. 502013CA010066.

  Keith Eugene Raska, Florida City, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

DAMOORGIAN, C.J., WARNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.